Case 1:19-cr-00139-SPW Document 26 Filed 04/29/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA, CR 19-139-BLG-SPW
Plaintiff,

vs.
ORDER
FRANKLIN JOSEPH TAKESHORSE,

Defendant.

 

 

Upon the United States’ Unopposed Motion for Dismissal of Forfeiture
Proceedings (Doc. 24), and for good cause being shown,

IT IS HEREBY ORDERED, that the forfeiture action in the above-captioned
case is DISMISSED with prejudice.

The Clerk of Court is directed to notify counsel of the making of this Order.

DATED this gd” tay of April, 2020.

SUSAN P. WATTERS
United States District Court Judge
